Citation Nr: 0800146	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-27 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for a sexually 
transmitted disease.

5.  Entitlement to service connection for residuals of an 
injury to fingers of the left hand.

6.  Entitlement to service connection for a respiratory 
condition, to include as due to exposure to asbestos.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1951 to February 
1954 and November 1955 to November 1957, with subsequent 
unverified reserve component service.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefits 
sought on appeal.  
	
The issues of entitlement to service connection for residuals 
of a head injury, a right shoulder condition, tuberculosis, 
residuals of an injury to fingers of the left hand, and a 
respiratory condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show a current diagnosis of a sexually 
transmitted disease or current residuals of a sexually 
transmitted disease, and there is no evidence that the 
veteran has been examined or treated for residuals of a 
sexually transmitted disease since 1953, more than 50 years 
ago.


CONCLUSION OF LAW

The criteria for service connection for a sexually 
transmitted disease not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a sexually 
transmitted disease, but the objective medical evidence does 
not reveal a current diagnosis of the claimed disorder.  To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 

In other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  Where the medical evidence establishes that a 
veteran does not currently have a disorder for which service 
connection is sought, service connection for that disorder is 
not authorized under the statues governing veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Here, the small amount of medical evidence received since the 
veteran filed his claim in 2004 has been thoroughly and 
carefully reviewed.  With regard to the sexually transmitted 
disease, an October 1953 clinical record, which appears to be 
a service medical record, reflects that the veteran had a new 
diagnosis of acute urethritis due to gonococcus.  The 
clinical records reflect that follow-up laboratory 
examination of the veteran's blood was recommended to 
determine if any other sexually transmitted disease was 
present.  The veteran's September 1957 separation 
examination, and later records of periodic examination for 
reserve service in June 1975 and October 1977, are devoid of 
reference to a sexually-transmitted disease or residuals 
thereof.

However, there is no evidence that the veteran was treated 
again in service for a sexually transmitted disease, and 
there is no post-service evidence of treatment for a sexually 
transmitted disease, or residuals of such a disease, during 
the 50 years which have elapsed since the veteran's 1957 
discharge from active service.  

The veteran himself does not allege that any medical provider 
has assigned a current medical diagnosis of gonorrhea or any 
residuals due to the sexually transmitted disease treated in 
service.  In his April 2004 claim, the veteran does not list 
any post-service medical provider from whom records of 
treatment of a sexually transmitted disease would be 
available.  

The post-service clinical records provided by the veteran do 
not reference a diagnosis of residuals of a sexually 
transmitted disease.  The absence since 1953 of any record 
referencing a sexually transmitted disease is unfavorable to 
the veteran's claim for service connection for this disorder.  
The Board may consider, in its assessment of a claim for 
service connection, the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  In this case, the absence of a current diagnosis 
of a sexually transmitted disease, and the absence of 
evidence of further treatment of the disorder or any 
diagnosed residual of the disorder since 1953 is persuasive 
evidence against the claim.

As noted above, service connection is not authorized for a 
disease incurred in service unless there is some continuing, 
current disability due to that service incurrence.  The 
preponderance of the evidence establishes that the veteran 
has no current residuals of the sexually transmitted disease 
he incurred in service.  The preponderance of the evidence 
is, therefore, against a grant of service connection for that 
disorder.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2004, July 2004, and September 2004 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of 
September 2004 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After VA provided the notices described above, the veteran 
communicated on multiple occasions with VA, without informing 
VA of pertinent evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  While the 
notices provided do not include any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  For 
all of these reasons, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the veteran's claim.  
However, the Board finds that the evidence, which reveals no 
suggestion that the veteran has a current diagnosis of the 
claimed disorder warrants the conclusion that remand for an 
examination or clinical opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented, where there has apparently been no treatment of 
the disorder for more than 50 years, would be a useless act.  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  See also, 38 U.S.C.A. 
§ 5103(a)(2) (West 2002 & Supp. 2006).
	
Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing and withdrew his request in September 2005.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  As 
previously discussed, a VA medical opinion has been deemed 
unnecessary in this case.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Service connection for a sexually transmitted disease is 
denied.


REMAND

In addition to the claim above, the veteran seeks service 
connection for residuals of a head injury, a right shoulder 
condition, tuberculosis, residuals of an injury to the 
fingers of the veteran's left hand, and a respiratory 
condition, to include as due to exposure to asbestos.

Here, the veteran has provided some evidence of either a 
current diagnosis of each of these conditions or of an 
incident in service which requires further explanation or 
development.  An x-ray from March 1995 reveals degenerative 
changes in the right shoulder.  A private medical record from 
May 1992 documents the diagnosis of tuberculosis.  In April 
2004 the veteran was diagnosed with a decreased range of 
motion of the left arm and hand.  

A document received by VA in April 2004 indicating the 
veteran had a "positive TB skin test" that contains the 
address for the US Army Reserve Center.  It is unclear from 
the record whether this record containing the diagnosis may 
have arisen at the time the veteran was serving reserve duty.  
Moreover, a chest x-ray report noted on the veteran's 
September 1957 separation examination, showed "a moderate 
amount of right milar calcification and a l cm calcific 
nodule in the right first interspace.  No active disease can 
be identified."  The veteran's claim for a respiratory 
condition is inextricably intertwined with his claim for 
tuberculosis, because it is unknown whether the respiratory 
condition has any relation to the tuberculosis or to the 1957 
x-ray.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  

A record from May 1991 shows the veteran "mashed the middle 
two fingers on his left hand" while working with a wrench, 
and the employer listed on the document is the Department of 
the Army, Area Maintenance Support Activity.  Again, it is 
unclear from this document whether the veteran's current left 
finger problems arose during a period of ACTUTRA or INADUTRA 
with a reserve component.  The veteran has also provided 
evidence of an incident, possible during reserve component 
service, which involved injury to the left shoulder and to 
the veteran's head.

Therefore, it is essential that details about the character 
of the veteran's service be ascertained before adjudication 
of these claims can take place.  In July 2004, the RO 
requested information from the Mississippi National Guard 
Adjutants General's Office, and received a negative reply 
later that month.  In September 2004, the RO requested 
records and information from the Department of the Army 
Reserve.  In October 2004, the RO received the following 
response, handwritten in a corner of the request letter, 
"sorry, not a current soldier probably retired at this 
age."  This is an insufficient response.  It does not 
respond to when the veteran served in the Reserve, and during 
which dates he served on active duty for training and which 
dates he served on inactive duty for training.  Further 
information should be sought.

It is not clear whether the RO has attempted to obtain the 
veteran's records from the U. S. Army Reserve Personnel 
Command (AR PERSCOM).  This agency should also be contacted.

There is ample evidence that the veteran did complete service 
in the Army Reserve.  A document dated from October 1983 
shows the veteran had been called up to the Reserve.  On his 
April 2004 claim the veteran stated he served in the Reserve 
from 1957 to 1978.  The veteran submitted Certificates of 
Retirement from the Department of the Army dated in June and 
July 1993.  Private medical records from Timothy Summers, 
M.D. dated from the 1990s include letters from Dr. Summers 
addressed to the United States Army Reserve.  Thus, it is 
clear the veteran had reserve component service, but 
essential information, including the dates and character of 
service, as well as service medical records from active 
service or reserve service, is missing from the file.  
Additional efforts to obtain the veteran's active and reserve 
component service records are required.  In this regard, the 
veteran should be asked whether he can clarify his dates of 
reserve service, the name or location of the unit, and what 
state(s) the reserve units were associated with, including 
the state in which the reserve component he serviced with 
last was located.  The veteran should be asked to clarify 
whether the June 1993 certificate of retirement relates to 
reserve service or to employment as federal employee.

The Board also notes that the claimant has been provided with 
information about the law and regulations governing service 
connection, but has not been advised that there are specific 
regulations governing service connection where there is 
reserve component service, such as active duty for training 
(ADT or ACDUTRA) or inactive duty for training (INACDUTRA).  
The claimant should be advised of the definitions of ACDUTRA, 
INACDUTRA, and active duty.

In particular, the claimant should be advised that service 
connection is not authorized for disorders which arise during 
a period of enlistment in a reserve component, except where 
the disorder is incurred during a period of performance of 
ACDUTRA during which the claimant was disabled from a disease 
or injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(22), (24) (West 2002 & Supp. 2007).

The claimant should be notified that "injury," for purposes 
of service connection where the service involved is ACDUTRA 
and INACDUTRA, refers to the results of an external trauma, 
rather than a degenerative process, and the veteran should be 
provided with notice of the provisions governing service 
connection for developmental and congenital disorders, 
including provisions regarding service connection where 
aggravation of such disorder is incurred in service.  See 
VAOPGCPREC 4-2002.

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  The claimant should be provided with 
notice of the statutes and regulations 
governing service connection where there 
is ADT (ACDUTRA) or INACDUTRA.  In 
particular, the claimant should be 
specifically advised that service 
connection is not authorized for 
disorders which arise during a period of 
enlistment in a reserve component, except 
where the disorder is incurred during a 
period of performance of ACDUTRA during 
which the claimant was disabled from a 
disease or injury incurred or aggravated 
in line of duty.  38 U.S.C.A. § 101(22).

The claimant should be notified that 
"injury", for purposes of service 
connection where the service involved is 
ACDUTRA and INACDUTRA, refers to the 
results of external trauma, rather than a 
degenerative process.  

Provide the veteran with proper notice of 
the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  
	
2.  After the veteran clarifies his dates 
of reserve service, the name or location 
of the reserve unit or units, and what 
state(s) the reserve units were 
associated with, including the state in 
which the reserve component he serviced 
with last was located, the RO should 
again seek information from the state(s) 
in which the reserve unit(s) operated.  
Each state should be asked where its 
retired records were sent, if no records 
of the veteran's reserve component 
service are located.  The RO should ask 
for both personnel and clinical records.

3.  If the veteran's reserve component 
records are not located from other 
sources, the records should be sought 
from the US Army Reserve Personnel 
Command (AR PERSCOM).  

4.  If no additional records are located, 
the service department and the National 
Personnel Records Center should again be 
asked to search for records for the 
veteran, including service personnel 
records.

5.  The veteran should be advised of the 
types of alternative evidence which might 
assist him to substantiate the claims, 
including, but not limited to, statements 
from employers, employment records 
reflecting time lost from work and the 
reason for loss of time, statements from 
former fellow employees, or others who 
may have observed relevant symptoms, 
reports of examinations for insurance 
purposes, and the like.  

6.  After conducting the development 
above, the RO should determine what 
additional development is required to 
adjudicate the claim.  If no further 
service medical records or reserve 
component medical records are located, 
the veteran should be afforded VA 
examination as to each of the claimed 
disorders, and objective evidence of 
record pertinent to the disorder at issue 
should be referenced for each examiner.  
	
7.  After all of the above actions have been 
completed, a corrective notice and assistance 
letter has been issued, and the veteran has 
been given adequate time to respond, 
readjudicate his claims.  If the claims remain 
denied, issue to the veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


	
______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


